           Case:20-16375-TBM Doc#:86 Filed:12/04/20                                                     Entered:12/04/20 16:09:24 Page1 of 24
                                                                                                                                                              12/04/20 3:18PM


 Fill in this information to identify the case:

 Debtor name         PS Of Denver, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)           20-16375
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $478.33         $478.33
           Brandon M. Malick                                         Check all that apply.
           1402 Race Street, #408                                       Contingent
           Denver, CO 80206                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $1,261.82         $1,261.82
           Celynn A McCarthy                                         Check all that apply.
           2500 King Street                                             Contingent
           Denver, CO 80211                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   51131                               Best Case Bankruptcy
          Case:20-16375-TBM Doc#:86 Filed:12/04/20                                                      Entered:12/04/20 16:09:24 Page2 of 24
                                                                                                                                                            12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                              Case number (if known)   20-16375
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $13,600.00    $13,600.00
          Chris Holder                                               Check all that apply.
          15555 Gadeseden Drive                                         Contingent
          Brighton, CO 80603                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $157,612.34    $157,612.34
          City of Denver                                             Check all that apply.
          201 W. Colfax Ave.                                            Contingent
          Dept 1009                                                     Unliquidated
          Denver, CO 80202                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       Sales Tax

          Last 4 digits of account number 0035                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,788.00    $8,788.00
          City of Denver                                             Check all that apply.
          201 W. Colfax Ave.                                            Contingent
          Dept 405                                                      Unliquidated
          Denver, CO 80202                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       Property Tax

          Last 4 digits of account number 7000                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $48.75    $48.75
          City of Denver                                             Check all that apply.
          201 W. Colfax Ave.                                            Contingent
          Dept 1009                                                     Unliquidated
          Denver, CO 80202                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       OPT

          Last 4 digits of account number 0040                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case:20-16375-TBM Doc#:86 Filed:12/04/20                                                      Entered:12/04/20 16:09:24 Page3 of 24
                                                                                                                                                            12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                              Case number (if known)   20-16375
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $76,742.74    $76,742.74
          Colorado Department of Revenue                             Check all that apply.
          1375 Sherman Street                                           Contingent
          Denver, CO 80261                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       Sales Tax

          Last 4 digits of account number 0005                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      $0.00
          Colorado Department of Revenue                             Check all that apply.
          1375 Sherman Street                                           Contingent
          Denver, CO 80261                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax Audit, no final determination

          Last 4 digits of account number 0005                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $248.00    $248.00
          Colorado Department of Revenue                             Check all that apply.
          1375 Sherman Street                                           Contingent
          Denver, CO 80261                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       SIT Withholding

          Last 4 digits of account number 8720                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $44.51    $44.51
          Colorado Dept. of Labor &                                  Check all that apply.
          Employment                                                    Contingent
          633 17th Street, Suite 201                                    Unliquidated
          Denver, CO 80202                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       State Unemployment Tax

          Last 4 digits of account number 9007                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-16375-TBM Doc#:86 Filed:12/04/20                                                     Entered:12/04/20 16:09:24 Page4 of 24
                                                                                                                                                                  12/04/20 3:18PM


 Debtor        PS Of Denver, Inc.                                                                             Case number (if known)   20-16375
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $1,502.25         $1,502.25
            Harry R. Polk                                            Check all that apply.
            2594 S. Eagle Circle                                        Contingent
            Aurora, CO 80014                                            Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            2020                                                     Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $1,691.41         $1,691.41
            Internal Revenue Service                                 Check all that apply.
            PO Box 7346                                                 Contingent
            Philadelphia, PA 19101                                      Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            2020                                                     FICA and FUTA Withholding

            Last 4 digits of account number 2969                     Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                             $684.53        $684.53
            Phillip V. Evola                                         Check all that apply.
            1935 N. Logan St., Apt 606                                  Contingent
            Denver, CO 80203                                            Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            2020                                                     Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           $0.00
            Rebekah E. Hoover                                        Check all that apply.
            11450 E. Peakview Avenue                                    Contingent
            Centennial, CO 80111                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            2020                                                     Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page5 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,396.70
          ACCOUNTEMPS                                                           Contingent
          PO BOX 743295                                                         Unliquidated
          LOS ANGLES, CA 90074-3295
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Temporary Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.88
          ACCU-CUT SUPPORT, LLC                                                 Contingent
          28114 C.R. 561                                                        Unliquidated
          TAVARES, FL 32778                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $432.64
          AFLAC                                                                 Contingent
          1932 WYNNTON ROAD                                                     Unliquidated
          COLUMBUS, GA 31993-8601                                               Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Disability Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,865.64
          AIM PRINT & MAILING SERVICES                                          Contingent
          8200 S QUEBEC STREET                                                  Unliquidated
          A3-411
                                                                                Disputed
          CENTENNIAL, CO 80112
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Print and Mailing Services
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,569.35
          ALAN & BROOKS BUILDERS, LLC                                           Contingent
          2810 W 8TH AVENUE                                                     Unliquidated
          DENVER, CO 80204                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.00
          AM&C                                                                  Contingent
          P.O. BOX 110908                                                       Unliquidated
          AURORA, CO 80042                                                      Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139.67
          AMEROCK                                                               Contingent
          PO BOX 603029                                                         Unliquidated
          CHARLOTTE, NC 28260                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page6 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $138.00
          ARTISAN HARDWOOD                                                      Contingent
          12250 E. 4th Street Ste. B,                                           Unliquidated
          Rancho Cucamonga, CA 91730                                            Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.92
          ARTISTIC FINISHES, INC                                                Contingent
          2224 TERMINAL RD                                                      Unliquidated
          ROSEVILLE, MN 55113                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,944.22
          AUSTIN HARDWOODS INC                                                  Contingent
          975 W. MISSISSIPPI AVE                                                Unliquidated
          DENVER, CO 80223
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.58
          BAROQUE FLOORING                                                      Contingent
          120 N INDUSTRIAL BLVD NE                                              Unliquidated
          CALHOUN, GA 30701                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,790.35
          BEDROSIANS                                                            Contingent
          4460 W SHAW AVE                                                       Unliquidated
          FRESNO, CA 93722
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,303.97
          BENSON'S ROLLOFF SERVICES LLC                                         Contingent
          6885 LOWELL BLVD                                                      Unliquidated
          DENVER, CO 80221                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Rolloff Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $178.60
          BLUE SPRUCE CONCEPTS, INC.                                            Contingent
          4384 S FEDERAL BLVD.                                                  Unliquidated
          ENGLEWOOD, CO 80110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page7 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,127.14
          Bradley Olsen                                                         Contingent
          13670 E. Evans Avenue                                                 Unliquidated
          Aurora, CO 80014                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Goods paid for but not received.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $414,873.00
          Brett Martin                                                          Contingent
          730 S. Jason, #18                                                     Unliquidated
          Denver, CO 80223                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Shareholder Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,857.73
          CALI BAMBOO                                                           Contingent
          6675 Mesa Ridge Rd                                                    Unliquidated
          #100                                                                  Disputed
          SAN DIEGO, CA 92121
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,657.61
          CARTWRIGHT DISTRIBUTING, INC.                                         Contingent
          4851 KINGSTON ST.                                                     Unliquidated
          DENVER, CO 80239                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,016.51
          Chad Oxman                                                            Contingent
          210 Clayton Street, Ste. 1                                            Unliquidated
          Denver, CO 80206                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Unpaid wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CHRISTOPHER GRACY (001380)                                            Contingent
          15128 EAST JEFFERSON PLACE                                            Unliquidated
          AURORA, CO 80014                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,037.54
          CINTAS                                                                Contingent
          PO BOX 650838                                                         Unliquidated
          DALLAS, TX 00065-0838                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page8 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $453.36
          CINTAS JANITORIAL                                                     Contingent
          P.P BOX 88005                                                         Unliquidated
          CHICAGO, IL. 60680-0000                                               Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Janitorial Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,440.75
          CITIZENS CARPET SERVICE (000123)                                      Contingent
          4741 MOLINE                                                           Unliquidated
          DENVER, CO 80239                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          COLORADO SECURITY PRODUCTS, INC.                                      Contingent
          (001153                                                               Unliquidated
          11805 W. COLFAX AVE                                                   Disputed
          LAKEWOOD, CO 80215
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $415.24
          COMCAST TRUNK (050153)                                                Contingent
          PO BOX 37601                                                          Unliquidated
          PHILADELPHIA, PA 19101-0601                                           Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,025.00
          CORVUS OF DENVER                                                      Contingent
          825 E SPEER BLVD STE 100-E                                            Unliquidated
          DENVER, CO 80218
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,603.54
          CROSSVILLE TILE & STONE INC                                           Contingent
          PO BOX 3546                                                           Unliquidated
          CROSSVILLE, TN 38557                                                  Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,275.00
          CROWE HORWAT                                                          Contingent
          PO BOX 71570                                                          Unliquidated
          CHICAGO, IL 60694-1570                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Accounting Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page9 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CROWN CABINETS - OLYMPIA SALES                                        Contingent
          (050206)                                                              Unliquidated
          1537 SOUTH 700 WEST                                                   Disputed
          SALT LAKE CITY, UTAH 84104-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,692.84
          DALTILE                                                               Contingent
          PO BOX 209058                                                         Unliquidated
          DALLAS, TX 75320-9058                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          DALTON CARPET MART                                                    Contingent
          PO BOX 1412                                                           Unliquidated
          3010 N DUG GAP RD                                                     Disputed
          DALTON, GA 30722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,362.49
          DARANT DISTRIBUTING CORPORATION                                       Contingent
          (000133)                                                              Unliquidated
          1832 E. 68TH AVE                                                      Disputed
          DENVER, CO 80229
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $836.25
          DELIVERY BY DESIGN, LLC                                               Contingent
          6260 WASHINGTON ST. UNIT 1                                            Unliquidated
          DENVER, CO 80216                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,820.27
          DENVER HARDWOOD                                                       Contingent
          1150 E 58TH AVENUE                                                    Unliquidated
          DENVER, CO 80216                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.24
          DENVER PROPANE EXCHANGE, LLC                                          Contingent
          PO BOX 807                                                            Unliquidated
          COMMERCE CITY, CO 80037                                               Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page10 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $801.64
          DESIGN PERSPECTIVES LLC                                               Contingent
          4715 SHADYWOOD LANE                                                   Unliquidated
          COLLEYVILLE, TX 76034                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,646.56
          DIXIE GROUP (381028)                                                  Contingent
          P.O. BOX 842980                                                       Unliquidated
          BOSTON, MA 02284-2980                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,761.41
          DUCHATEAU                                                             Contingent
          8480 MIRALANI DRIVE                                                   Unliquidated
          SAN DIEGO, CA 92126                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.40
          E-470 PUBLIC HIGHWAY AUTHORITY                                        Contingent
          PO BOX 5470                                                           Unliquidated
          DENVER, CO 80217-5470                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    HOV
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5.65
          E-470 PUBLIC HIGHWAY AUTHORITY                                        Contingent
          GOPASS                                                                Unliquidated
          3701 NORTHWEST PARKWAY                                                Disputed
          BROOMFIELD, CO 80228
                                                                             Basis for the claim:    GoPass
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8.10
          E-470 PUBLIC HIGHWAY AUTHORITY                                        Contingent
          NORTHWEST                                                             Unliquidated
          3701 NORTHWEST PARKWAY                                                Disputed
          BROOMFIELD, CO 80023-9479
                                                                             Basis for the claim:    HOV
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,549.76
          E.J. WELCH CO., INC.                                                  Contingent
          13735 LAKESIDE DRIVE                                                  Unliquidated
          EARTH CITY, MO 63045                                                  Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page11 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,069.69
          EDGEBANDING SERVICES, INC. (005708)                                   Contingent
          CUST# PRO86                                                           Unliquidated
          5977 N BROADWAY AVE                                                   Disputed
          DENVER, CO. 80216-0000
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,000.00
          Ellen McDonough                                                       Contingent
          147 Wood Road                                                         Unliquidated
          Snowmass, CO 81654                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Goods purchased.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,288.24
          EMPIRE RESTORATION LLC (000924)                                       Contingent
          1813 E 98TH PL                                                        Unliquidated
          THORNTON, CO 80229                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,946.14
          EMSER TILE LLC                                                        Contingent
          8431 SANTA MONICA BLVD                                                Unliquidated
          LOS ANGELES, CA 90069-4209                                            Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,021.33
          ENGINEERED FLOORS LLC                                                 Contingent
          PO BOX 2207                                                           Unliquidated
          DALTON, GA 30722
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68.93
          F-T CARPET                                                            Contingent
          TOM HARMON                                                            Unliquidated
          1353 WOLFF ST                                                         Disputed
          DENVER, CO 80204
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred      2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $89.81
          FASTENERS, INC. (005792)                                              Contingent
          1895 W. DARTMOUTH AVE.                                                Unliquidated
          DENVER, CO 80110                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page12 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,512.67
          FLORIDA TILE INC                                                      Contingent
          12330 E. 46TH AVE. #200                                               Unliquidated
          DENVER, CO 80239                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $185.10
          FORBO FLOORING INC                                                    Contingent
          PO BOX 60559                                                          Unliquidated
          Charlotte, NC 28260-0559                                              Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $85,969.02
          Fox Capital Group                                                     Contingent
          1920 E. Hallandale Beach Blvd, Ste. 503                               Unliquidated
          Hallandale, FL 33009                                                  Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Business Funding
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $104,324.76
          Fox Capital Group                                                     Contingent
          1920 E. Hallandale Beach Blvd., Ste. 503                              Unliquidated
          Hallandale, FL 33009                                                  Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Business Funding
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $269.96
          GET BALLOONED (005494)                                                Contingent
          MICHELLE SMITH                                                        Unliquidated
          3320 W IOWA AVE                                                       Disputed
          DENVER, CO 80219
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $120.56
          GHP INVESTMENT ADVISORS, INC.                                         Contingent
          1801 CALIFORNIA STREET                                                Unliquidated
          SUITE 2200                                                            Disputed
          DENVER, CO 80202
                                                                             Basis for the claim:    Investment Services
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,533.13
          GLAZZIO TILES                                                         Contingent
          10101 FOSTER AVENUE                                                   Unliquidated
          BROOKLYN, NY 11236                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page13 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.94
          GLENROCK DISTRIBUTING (005615)                                        Contingent
          16358 EAST 33RD DRIVE                                                 Unliquidated
          BUILDING 6 SUITE 15                                                   Disputed
          AURORA, CO 80011
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.67
          GRAINGER (000207)                                                     Contingent
          P O BOX 419267                                                        Unliquidated
          KANSAS CITY, MO 64141-6267                                            Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,308.14
          HAPPY FEET INTERNATIONAL                                              Contingent
          529 ROLLINS IND. BLVD                                                 Unliquidated
          RINGGOLD, GA 30736                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,257.05
          HAPPY FLOORS                                                          Contingent
          PO BOX 740463                                                         Unliquidated
          ATLANTA, GA 30374-0463                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,945.11
          INTERFACE AMERICAS, INC                                               Contingent
          C/O INTERFACE FLOR, LLC                                               Unliquidated
          ORCHARD HILL ROAD PO BOX 1503                                         Disputed
          LAGRANGE, GA 30241-1503
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,655.00
          ISOGENT PARTNERS, LLC                                                 Contingent
          16660 DALLAS PARKWAY                                                  Unliquidated
          #2600                                                                 Disputed
          DALLAS, TX 75048
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,339.83
          Jim Gandomcar                                                         Contingent
          2495 W. Hampden Ave.                                                  Unliquidated
          Englewood, CO 80110                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page14 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JSI CABINETRY                                                         Contingent
          485 COMMERCE DRIVE                                                    Unliquidated
          FALL RIVER, MA 02720                                                  Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt (-$5,689.30 credit)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,390.90
          KARNDEAN DESIGN FLOORING                                              Contingent
          1100 PONTIAC COURT                                                    Unliquidated
          EXPORT, PA 15632                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,087.76
          KRAUS FLOORING                                                        Contingent
          PO BOX 204524                                                         Unliquidated
          DALLAS, TX 75320-4524                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $792.50
          LATHROP & GAGE LAW OFFICES (003180)                                   Contingent
          2345 GRAND BOULEVARD                                                  Unliquidated
          KANSAS CITY, MO 64108-2612                                            Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Attorney Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Laura Driver                                                          Contingent
          c/o Carver Law, LLC                                                   Unliquidated
          600 Seventeenth St., Suite 2800-S                                     Disputed
          Denver, CO 80202
                                                                             Basis for the claim:    Civil Claims
          Date(s) debt was incurred March 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,388.80
          LEXMARK CARPET MILLS - BBT                                            Contingent
          C/O BANK OF AMERICA                                                   Unliquidated
          PO BOX 743737                                                         Disputed
          ATLANTA, GA 30374-3737
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,527.00
          LG HAUSYS AMERICA, INC.                                               Contingent
          900 CIRCLE 75 PARKWAY SE                                              Unliquidated
          ATLANTA, GA 30339                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page15 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,135.43
          M S INTERNATIONAL, INC. (001944)                                      Contingent
          2095 N. BATAVIA ST.                                                   Unliquidated
          ORANGE, CA 92865                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,817.00
          MARAZZI TILE & STONE                                                  Contingent
          PO BOX 731378                                                         Unliquidated
          DALLAS, TX 75373-1378                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,476.63
          MASTERBRAND CABINETS INC                                              Contingent
          7634 SOLUTION CENTER                                                  Unliquidated
          CHICAGO, IL 60677-7006                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,274.84
          MATHEWS & PARLO                                                       Contingent
          196 BELWOOD RD SE                                                     Unliquidated
          CALHOUN, GA 30701                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,878.71
          METROPOLITAN HARDWOOD FLOORS                                          Contingent
          (005453)                                                              Unliquidated
          8106 S. 216TH ST                                                      Disputed
          KENT, WA 98032
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,581.62
          MIDWEST FLOOR COVERINGS INC (004122)                                  Contingent
          PO BOX 65768                                                          Unliquidated
          SALT LAKE CITY, UT 84165-0768                                         Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,526.11
          MILLIKEN&CO                                                           Contingent
          P. O. BOX 843234                                                      Unliquidated
          DALLAS, TX 75284                                                      Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page16 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $221,233.84
          MOHAWK INDUSTRIES                                                     Contingent
          PO BOX 12069 S IND BLVD                                               Unliquidated
          CALHOUN, GA 30701                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,804.74
          MOUNTAIN TRADE SUPPLY (000256)                                        Contingent
          5750 LOGAN STREET                                                     Unliquidated
          DENVER, CO 80216                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,389.60
          NOURISON INDUSTRIES, INC                                              Contingent
          PO BOX 35651                                                          Unliquidated
          NEWARK, NJ 07193-5651                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $985.00
          PENTAL GRANITE AND MARBLE                                             Contingent
          3900A INDUSTRY DRIVE E                                                Unliquidated
          FIFE, WA 98424                                                        Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trde Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,613.79
          PETRASLATE TILE & STONE (001986)                                      Contingent
          4355 MONACO ST UNIT B                                                 Unliquidated
          DENVER CO 80216, CO 80216                                             Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,605.01
          PHENIX (005865)                                                       Contingent
          PO BOX 741953                                                         Unliquidated
          ATLANTA, GA 30374-1953                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $186.70
          PINNACLE CARPET TRANSPORT (004150)                                    Contingent
          PO BOX 39024                                                          Unliquidated
          DENVER, CO 80239                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page17 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141.99
          PITNEY BOWES (000373)                                                 Contingent
          PO BOX 371896                                                         Unliquidated
          PITTSBURGH, PA 15250-7896                                             Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Postage
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,194.35
          PODS ENTERPRISE LLC                                                   Contingent
          PO BOX 791003                                                         Unliquidated
          BALTIMORE, MD 21279-1003                                              Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,601.74
          PROSOURCE WHOLESALE (EARTH CITY)                                      Contingent
          4301 EARTH CITY EXPRESSWAY                                            Unliquidated
          EARTH CITY, MO 63045
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $189.00
          QEP                                                                   Contingent
          1001 BROKEN SOUND PKWY NW                                             Unliquidated
          SUITE A & B                                                           Disputed
          BOCA RATON, FL 33487
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,455.00
          QUEEN SALES (000340)                                                  Contingent
          4701 MOLINE ST                                                        Unliquidated
          PO BOX 39102                                                          Disputed
          DENVER, CO 80239
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.30
          ROCKY MOUNTAIN BOTTLED WATER                                          Contingent
          7502 SOUTH GRANT STREET                                               Unliquidated
          LITTLETON, CO 80122-2615                                              Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Office
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,064.50
          ROCKY MOUNTAIN EXPRESS DELIVERIES                                     Contingent
          3370 BOULDER CIRCLE                                                   Unliquidated
          UNIT 201                                                              Disputed
          BROOMFIELD, CO 80023
                                                                             Basis for the claim:    Delivery Service
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                               Entered:12/04/20 16:09:24 Page18 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,917.75
          Rocky Mountain Tech Team                                              Contingent
          2347 Curtis Street                                                    Unliquidated
          Denver, CO 80205                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    IT Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $242.43
          SECOM INC                                                             Contingent
          PO BOX 357                                                            Unliquidated
          LA JUNTA, CO 81050                                                    Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,307.46
          SERVICE UNIFORM RENTAL                                                Contingent
          2580 S RARITAN ST                                                     Unliquidated
          ENGLEWOOD, CO 80110                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Uniform Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $403,486.24
          SHAW INDUSTRIES                                                       Contingent
          P.O. BOX 100775                                                       Unliquidated
          ATLANTA, GA 30384-0775                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          SHAW INDUSTRIES                                                       Contingent
          P.O. BOX 100775                                                       Unliquidated
          ATLANTA, GA 30384-0775                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.70
          SHOWER CONCEPTS                                                       Contingent
          1165 SOUTH HURON ST                                                   Unliquidated
          DENVER, CO 80223                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,549.77
          SLCC FLOORING MIDWEST LLC                                             Contingent
          1800 DIPLOMAT DRIVE                                                   Unliquidated
          SUITE 200                                                             Disputed
          FARMERS BRANCH, TX 75234
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page19 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.00
          SMALLEY & COMPANY (001790)                                            Contingent
          PO BOX 910217                                                         Unliquidated
          DENVER, CO 80291-0217                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.56
          SOCI                                                                  Contingent
          718 S GREENVILLE AVE                                                  Unliquidated
          SUITE 190                                                             Disputed
          ALLEN TX, TX 75002
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $862.26
          SOLISTONE (002928)                                                    Contingent
          8336 MELROSE AVE                                                      Unliquidated
          LOS ANGELES, CA. 90069-0000                                           Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,631.80
          SOUTHWIND CARPET MILLS (000790)                                       Contingent
          P O BOX 3577                                                          Unliquidated
          DALTON, GA 30719                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,180.22
          STANTON CARPET CORPORATION (000168)                                   Contingent
          PO BOX 842352                                                         Unliquidated
          BOSTON, MA 02284-2352                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          Stephanie Martin                                                      Contingent
          5782 S. Benton Way                                                    Unliquidated
          Littleton, CO 80123                                                   Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Shareholder Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          STEVEN J MANZANARES                                                   Contingent
          ALTITUDE CONSTRUCTION                                                 Unliquidated
          6844 W CORNELL AVE                                                    Disputed
          DENVER, CO 80227
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page20 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          STEVEN LUBER CUSTOM HOMES LLC                                         Contingent
          (001141)                                                              Unliquidated
          24572 E. EASTER PL                                                    Disputed
          AURORA, CO 80016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,008.00
          STONE COLLECTION , THE                                                Contingent
          4210 CARSON ST. STE 101                                               Unliquidated
          DENVER, CO 80239                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,883.22
          SUMMIT FLOORING SUPPLY, LLC                                           Contingent
          PO BOX 873587                                                         Unliquidated
          KANSAS CITY, MO 64187-3587                                            Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,963.87
          SURFACE ART, INC.                                                     Contingent
          P.O. BOX 34108                                                        Unliquidated
          SEATTLE, WA 98124-1108                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,525.83
          Taurus Builders                                                       Contingent
          6145 Broadway, #18                                                    Unliquidated
          Denver, CO 80216                                                      Disputed
          Date(s) debt was incurred      2020                                Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          THE ENDLESS ADVANTAGE, INC. (003742)                                  Contingent
          10940 S PARKER ROAD                                                   Unliquidated
          STE 307                                                               Disputed
          PARKER, CO 80134
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          THE MASTER'S CRAFT FLOORING                                           Contingent
          90 RIO GRANDE BLVD                                                    Unliquidated
          DENVER, CO 80223                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt (-$1,599.44 Credit)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page21 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,877.01
          TINGLE WHOLESALE DISTRIBUTORS                                         Contingent
          (000170)                                                              Unliquidated
          P.O. BOX 871674                                                       Disputed
          KANSAS CITY, MO 64187-1674
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $104,895.16
          TSYS Merchant Solutions, LLC                                          Contingent
          c/o CT Corporation System                                             Unliquidated
          289 S. Culver Street                                                  Disputed
          Lawrenceville, GA 30046
                                                                             Basis for the claim:    Merchant Account Chargebacks
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $282.29
          UNIQUE BUILDING CONCEPTS                                              Contingent
          2514 E MOHAWK LANE                                                    Unliquidated
          SUITE 101                                                             Disputed
          PHOENIX, AZ 85050
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,717.66
          UNIQUE CARPETS, LTD.                                                  Contingent
          7360 JURUPA AVENUE                                                    Unliquidated
          RIVERSIDE, CA 92504                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,892.46
          UNITED HEALTHCARE SERVICES (002040)                                   Contingent
          PO BOX 94017                                                          Unliquidated
          PALANTINE, IL 60094-4017                                              Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Medical Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.73
          UNITED SUPPLY (005722)                                                Contingent
          555 S. JASON ST.                                                      Unliquidated
          DENVER, CO 80223                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $864.00
          URIBE, OMAR VITE                                                      Contingent
          14224 E TENNESSEE AVE                                                 Unliquidated
          AURORA, CO 80012                                                      Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page22 of 24
                                                                                                                                                        12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.67
          VERSATRIM                                                             Contingent
          101 EASTERN MINERALS ROAD                                             Unliquidated
          HENDERSON, NC 27537                                                   Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $232.65
          VISION SERVICE PLAN (003869)                                          Contingent
          PO BOX 742788                                                         Unliquidated
          LOS ANGLES, CA 90074                                                  Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vision Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.10
          VSP                                                                   Contingent
          PO BOX 742788                                                         Unliquidated
          LOS ANGELES, CA 90074                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Vision Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $300,115.20
          WARD PACIFICA DENVER (000648)                                         Contingent
          C/O MICHAEL BLOOM REALTY CO.                                          Unliquidated
          P.O. BOX 460889                                                       Disputed
          DENVER, CO 80246
                                                                             Basis for the claim:    Commercial Lease
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $769.50
          WASTE MANAGEMENT (000303)                                             Contingent
          PO BOX 78251                                                          Unliquidated
          PHOENIX, AZ 85062                                                     Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trash Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,872.36
          WAYPOINT LIVING SPACES                                                Contingent
          PO BOX 535292                                                         Unliquidated
          ATLANTA, GA 30353-5292                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $232.75
          WELCH EQUIPMENT COMPANY, INC.                                         Contingent
          (001282)                                                              Unliquidated
          PO BOX 22056                                                          Disputed
          TEMPE, AZ 85285-2056
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:20-16375-TBM Doc#:86 Filed:12/04/20                                              Entered:12/04/20 16:09:24 Page23 of 24
                                                                                                                                                              12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                      Case number (if known)            20-16375
              Name

 3.127     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,873.94
           WESTERN MATERIAL HANDLING                                            Contingent
           753 FEDERAL BLVD                                                     Unliquidated
           DENVER, CO 80204                                                     Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $24,664.67
           WOODLAND CABINETRY (005784)                                          Contingent
           2415 SD HIGHWAY 10                                                   Unliquidated
           SISSETON, SD 57262                                                   Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,608.95
           XCEL ENERGY (000251)                                                 Contingent
           PO Box 9477                                                          Unliquidated
           Minneapolis, MN 55484-9477                                           Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number 0251
                                                                             Is the claim subject to offset?     No       Yes

 3.130     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,625.66
           XCEL ENERGY ACCT #3116388                                            Contingent
           P.O. BOX 9477                                                        Unliquidated
           MINNEAPOLIS, MN 55484-9477                                           Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number 6388
                                                                             Is the claim subject to offset?     No       Yes

 3.131     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,794.05
           XCEL ENERGY ACCT# 1894227                                            Contingent
           P.O. BOX 9477                                                        Unliquidated
           MINNEAPOLIS, MN 55484-9477                                           Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number 4227
                                                                             Is the claim subject to offset?     No       Yes

 3.132     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,853.06
           XPRESS GLOBAL SYSTEMS (003054)                                       Contingent
           P.O. BOX 842234                                                      Unliquidated
           BOSTON, MA 02284-2234                                                Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,527.01
           Z POE HOME IMPROVEMENT LLC                                           Contingent
           19484 SILVER RANCH RD                                                Unliquidated
           CONIFER, CO 80433                                                    Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 23 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case:20-16375-TBM Doc#:86 Filed:12/04/20                                            Entered:12/04/20 16:09:24 Page24 of 24
                                                                                                                                                          12/04/20 3:18PM


 Debtor       PS Of Denver, Inc.                                                                  Case number (if known)          20-16375
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       Law Office of Jack R. Creel & Associates
           P.O. Box 801083                                                                       Line     3.61
           Houston, TX 77280
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                    262,702.68
 5b. Total claims from Part 2                                                                       5b.    +     $                  2,801,120.48

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    3,063,823.16




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 24 of 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
